Title: From Benjamin Franklin to St. John de Crèvecoeur, 2 September 1781
From: Franklin, Benjamin
To: Crèvecœur, Michel-Guillaume St. John de


Sir,
Passy, Sept. 2. 1781
I received the Letter you did me the honour of Writing to me the 27th past, relating to the 5 Americans who landed on your Coast from England. Please to accept my Thanks for your Kindness to them. There is no doubt of the Success of their Petition relating to their Boat, the same Case having happened several Times, and such Requests always readily comply’d with by the Goodness of the Duc de Penthievre. I receiv’d a Letter from those Gentlemen some Days before yours came to hand, desiring my Advice how they were to proceed: I answer’d it immediately advising them to go to L’Orient, where they would find American Vessels, in which they might return home. They did not express any Want of Money, and therefore I suppos’d they had sufficient; but if it should have fallen short, and you have been put to Expence in supplying them with any Necessaries, I will readily pay the Acct. I am much oblig’d by your Offer of Continuing your kind Offices towards our People who may hereafter arrive in your Parts. The Congress lately sent out a Consul General for France, with Power of Appointing Sub-Consuls in the different Ports. The Vessel was unfortunately lost with all on board: But it is probable his Place will soon be supply’d. On his Arrival I shall acquaint him with your generous Proposition. With great Regard, I have the honour to be Sir
M. St. John, chez M. Le Mozier, Marchand, Rue St. Jean, a Caën, Normandie.
